SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

783
CA 11-00281
PRESENT: SMITH, J.P., CENTRA, FAHEY, GORSKI, AND MARTOCHE, JJ.


SHAWN STENGLEIN, PLAINTIFF-RESPONDENT,

                     V                                           ORDER

JOHN REIGLE, DEFENDANT,
AND QUALITY HOMES OF ROCHESTER, INC.,
DEFENDANT-APPELLANT.


RUPP, BAASE, PFALZGRAF, CUNNINGHAM & COPPOLA LLC, ROCHESTER (MATTHEW
A. LENHARD OF COUNSEL), FOR DEFENDANT-APPELLANT.

RINERE & RINERE, LLP, ROCHESTER (JOSEPH D. RINERE OF COUNSEL), FOR
PLAINTIFF-RESPONDENT.


     Appeal from an order of the Supreme Court, Monroe County (Ann
Marie Taddeo, J.), entered May 5, 2010 in a personal injury action.
Insofar as appealed from, the order, inter alia, granted the motion of
plaintiff for partial summary judgment against defendant Quality Homes
of Rochester, Inc. pursuant to Labor Law § 240 (1) and denied that
part of the cross motion of defendant Quality Homes of Rochester, Inc.
for summary judgment dismissing plaintiff’s Labor Law § 240 (1) claim.

     It is hereby ORDERED that the order so appealed from is
unanimously affirmed without costs for reasons stated in the decision
at Supreme Court.




Entered:   June 10, 2011                        Patricia L. Morgan
                                                Clerk of the Court